                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PAUL UTAH,                                    :
     Plaintiff,                               :
                                              :
       v.                                     :       CIVIL ACTION NO. 20-CV-0262
                                              :
LEHIGH VALLEY HOSPITAL,                       :
     Defendant.                               :

                                        MEMORANDUM

SCHMEHL, J. /s/ JLS                                                           MARCH 11, 2020

       Plaintiff Paul Utah, who resides in New York, has recently filed a signed Amended

Complaint 1 invoking the Court’s federal question jurisdiction for “civil rights violations” that

occurred in “Allentown PA and Bethlehem PA” during the past eight years. 2 (ECF No. 8.) Utah




1
  By Order of the Court dated January 23, 2020, Utah was directed that if he intended to proceed
with this case, he was to sign the Complaint and return it to the Court within thirty days. (ECF
No. 7.) On March 5, 2020, the Court entered an order dismissing the case without prejudice for
failure to prosecute because it appeared Utah abandoned this case. However, shortly after
entering that Order, the Court received Utah’s signed Amended Complaint. (ECF No. 8.) As
Utah has updated his address and filed a signed pleading, the Court will vacate its dismissal
Order.
2
  It is well recognized that an amended complaint, once submitted to the Court, serves as the
governing pleading in the case because an amended complaint supersedes the prior pleading.
See Shahid v. Borough of Darby, 666 F. App’x 221, 223 n.2 (3d Cir. 2016) (per curiam)
(“Shahid’s amended complaint, however, superseded his initial complaint.”) (citing W. Run
Student Hous. Assocs. LLC v. Huntingdon Nat’l Bank, 712 F.3d 165, 171 (3d Cir. 2013)); see
also Garrett v. Wexford Health, 938 F.3d 69, 82 (3d Cir. 2019) (“In general, an amended
pleading supersedes the original pleading and renders the original pleading a nullity. Thus, the
most recently filed amended complaint becomes the operative pleading.”) (internal citations
omitted). Accordingly, the Amended Complaint (ECF No. 8) Utah submitted to the Court after
his initial Complaint (ECF No. 2) supersedes the prior pleading, and the Court will proceed to
screen the Amended Complaint.

                                                  1
seeks leave to proceed in forma pauperis. 3 For the following reasons, the Court will grant him

leave to proceed in forma pauperis and dismiss his Complaint as frivolous.

I.       FACTUAL ALLEGATIONS

         Utah’s Amended Complaint indicates that the basis for this Court’s jurisdiction is “civil

rights violations,” and he asserts that the events giving rise to his claims have occurred in

“Allentown PA and Bethlehem PA” from January 1, 2012 through January 13, 2020. (ECF No.

8 at 2-3.) 4 Some of Utah’s allegations against Defendant Lehigh Valley Hospital are as follows:

                used staff to do illegal activities outside hospital like diagnosis and
                hospital activities . . . Rachel Rivera and other hospital staff were
                intimidating me and harassing me. Legally when i found out what
                was happening i stopped talking to them. The Hospital followed
                me from gym to gym and other public locations for years. They
                spread rumors and did medical malpractice to my name. They did
                illegal neuro imaging on me with an mcat scan. They did illegal
                diagnosis and fraud. They knew that there was brain technology on
                me. They did medical negligence on me in the cafeteria and the
                had illegal eye on me in the hospital and outside the hospital. They
                spread rumors across state lines. The only thing that i did with
                them was yes at times looking for a real loving relationship some
                of their family members or friends or even staff. i did not work
                them or do anything illegal to them. They knew i was a
                bodybuilder and they knew i was in touch with reality .

                They knew the brain technology gave me dreams and even one of
                the staff heard noises from my head when i was sleeping. They
                also knew i loved Caucasian women too.

                Medication had suicide effects and other negative mental effects
                on the brain. Because of this hospital i am in fear of hospitals and
                dirty doctors.
                                              . . .




3
 Utah has filed two Motions for Leave to Proceed In Forma Pauperis (ECF Nos. 1 and 9) on
January 14, 2020 and March 5, 2020, respectively. The second motion appears to provide
updated information with respect to his financial status.
4
    The Court adopts the pagination assigned to the Complaint by the CM/ECF system.
                                                   2
               They also didn't follow their bill of rights. They automatically kept
               me for more than a week that was part of the fraud. They would
               follow me to gyms and im sure they also did diagnosis there. There
               was a girl named Ashley that was a doctor. which said i could
               choose my treatment.

               They told the police to do an illegal involuntary commitment in
               walnutport pa. this was outside the hospital and equals fraud when
               they had no legal right to do it. The hospital corporation and staff
               caused pain and suffering for years by staff following me ,
               intimidating me and spreading rumors.

               medication caused gentials to be less useful and more fatigued and
               very tired, again knew that brain technology had painful effects on
               my brain to cause emotion and pain. never had medical occurance
               before lehigh high valley hospital. . . .

(ECF No. 8 at 3) (errors in original). Utah avers emotional trauma, averring that “medication

that was given because they legally did not care about their prescription they gave me also the

pain i displaced was from the technology they knew legally that was on me. . . . helped to cause

drama and hell in my life in the lehigh valley [and] medication caused gentials to be less useful

and more fatigued and very tired, again knew that brain technology had painful effects on my

brain to cause emotion and pain.” (Id. at 4) (errors in original). Utah seeks “20 Million Dollars .

. . [and to] [b]an all the people that did illegal things from talking to me for life and fix name,

remove mental disability on my name . . . [and] [b]an all the eye of hospital and staff from

talking to me unless they make 100 thousand or more or want to do a financial transaction or

give me a career.” (Id.)

II.    STANDARD OF REVIEW

       Because it appears that he is incapable of paying the fees necessary to commence this

action, Utah will be granted leave to proceed in forma pauperis. Accordingly, Utah’s Amended

Complaint is subject to 28 U.S.C. § 1915(e)(2)(B)(i) and (ii), which requires the Court to dismiss

a complaint if it frivolous or fails to state a claim. A complaint is frivolous if it “lacks an

                                                   3
arguable basis either in law or in fact,” Neitzke v. Williams, 490 U.S. 319, 325 (1989), and is

legally baseless if it is “based on an indisputably meritless legal theory.” Deutsch v. United

States, 67 F.3d 1080, 1085 (3d Cir. 1995). Factual allegations that are “fanciful,” “fantastic,”

and “delusional” are considered “clearly baseless.” Denton v. Hernandez, 504 U.S. 25, 31

(1992). To survive dismissal, the complaint must contain “sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotations omitted). “[M]ere conclusory statements[] do not suffice.” Id. As Utah is

proceeding pro se, the Court construes his allegations liberally. Higgs v. Att’y Gen., 655 F.3d

333, 339 (3d Cir. 2011).

III.   DISCUSSION

       The Court has carefully reviewed Utah’s Amended Complaint and concludes that it is

factually frivolous. The allegations are fanciful and delusional. Notably, this action is quite

similar to other actions that Utah has filed both in this Court and other federal district courts.

Recently, Chief United States District Judge Colleen McMahon of the United States District

Court for the Southern District of New York noted that Utah’s “claims rise to the level of the

irrational, and there is no legal theory on which he can rely.” Utah v. New York Police Dep’t,

Civ. A. No. 19-CV-10778, 2019 WL 6701992, at *1 (S.D.N.Y. Dec. 6, 2019) (dismissing

complaint as frivolous and warning Utah that “if he continues to abuse the privilege of

proceeding IFP. . ., he will be ordered to show cause why he should not be barred”). See also

Utah v. Starbucks Corp., Civ. A. No. 19-CV-10733, 2019 WL 6341565, at *1 (S.D.N.Y. Nov.

27, 2019) (noting that Utah had filed at least three other actions with similar allegations and

different defendants, all of which were dismissed as frivolous under 28 U.S.C. §

1915(e)(2)(B)(i)); Utah v. Barnes & Noble, Civ. A. No. 19-CV-10734, 2019 WL 6341394, at *1



                                                   4
(S.D.N.Y. Nov. 27, 2019); Utah v. Shoprite Corp., Civ. A. No. 19-CV-10779, 2019 WL

6731994 (S.D.N.Y. Dec. 11, 2019); Utah v. Pennsylvania State Police, Civ. A. No. 19-CV-5291,

2020 WL 430876, at *2 (E.D. Pa. Jan. 28, 2020) (same). Utah’s Amended Complaint will be

dismissed as frivolous.

IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Utah leave to proceed in forma pauperis

and dismiss his Amended Complaint. As it appears amendment would be futile, especially in

light of Utah’s litigation history, the Court will dismiss this case with prejudice. Utah should

note that the repeated filing of duplicative lawsuits raising claims that the Court has already

addressed and dismissed may result in restrictions on filing privileges in the future. See Abdul-

Akbar v. Watson, 901 F.2d 329, 333 (3d Cir. 1990) (“When a district court is confronted with a

pattern of conduct from which it can only conclude that a litigant is intentionally abusing the

judicial process and will continue to do so unless restrained, we believe it is entitled to resort to

its power of injunction and contempt to protect its process.”). An appropriate Order follows,

which shall be docketed separately.

                                               BY THE COURT:


                                               /s/ Jeffrey L. Schmehl
                                               JEFFREY L. SCHMEHL, J.




                                                   5
